Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 12/13/2021 has been entered. Pending claims 1-22 are addressed below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-14, 21, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clearman (US 7770820).
Re claim 1, Clearman discloses a self-cleaning water outlet device (fig. 34), comprising: 

	Re claim 11, Clearman discloses a swinging water outlet device (fig. 34), comprising: a body (3412), a flowing water switchable member (3426) disposed in the body, a water outlet cover (3413) comprising a plurality of water outlet holes (3416), and a rotatable member (3430) driven to rotate about an axial direction of the rotatable member by flowing water, wherein: an axial direction of the flowing water switchable member and an axial direction of the water outlet cover are coaxial (see fig. 34), the flowing water switchable member comprises a plurality of switchable units (3418), the 
Re claim 21, Clearman discloses a shower head with a swinging water outlet device (fig. 34), comprising: a shower body (3412), a deposit removal needle plate (3426) disposed in the shower body, a water outlet cover (3413) comprising a plurality of water outlet holes (3416), and a rotatable member (3430) driven to rotate about an axial direction of the rotatable member by flowing water, wherein: an axial direction of the deposit removal needle plate and an axial direction of the water outlet cover are coaxial (see fig. 34), the deposit removal needle plate comprises a plurality of needles (3418), the deposit removal needle plate is swingably connected (via 3434, 3438) to the rotatable member, and when water flows into the swinging water outlet device: the water flow drives the rotatable member to rotate continuously (col. 27, ln 55-60), the rotatable member drives each of the plurality of needles (3418) to swing continuously about the axial direction (swing side to side around the axial/vertical direction of the plate 3426) of the deposit removal needle plate in a corresponding one of the plurality of the water outlet holes (3416), and each of the plurality of needles rubs against sediment 

Re claim 1, Clearman discloses a self-cleaning water outlet device (fig. 50), comprising: a body (5012), a deposit removal needle plate (5028) disposed in the body, a water outlet cover (5012 bottom portion) comprising a plurality of water outlet holes (5016), and a rotatable member (5030) driven to rotate about an axial direction of the rotatable member by flowing water, wherein: an axial direction of the deposit removal needle plate and an axial direction of the water outlet cover are coaxial (see fig. 50), the deposit removal needle plate comprises a plurality of needles (5018), the deposit removal needle plate is swingably connected (via 5038) to the rotatable member, and when water flows into the self-cleaning water outlet device: the water drives (via 5032) the rotatable member to rotate continuously (as long as water continues to flow), the rotatable member drives each of the plurality of needles to swing continuously (as long as water continues to flow) about the axial direction of the deposit removal needle plate in a corresponding one of the plurality of water outlet holes (5016), and each of the plurality of needles rubs against sediment deposited on an inner wall (of 5016) of the corresponding one of the plurality of water outlet holes while each of the plurality of needles are swinging to dislodge the sediment (col. 2, ln 55-59).
Re claim 11, Clearman discloses a swinging water outlet device (fig. 50), comprising: a body (5012), a flowing water switchable member (5028) disposed in the 
Re claim 21, Clearman discloses a shower head with a swinging water outlet device (fig. 50), comprising: a shower body (5012), a deposit removal needle plate (5028) disposed in the shower body, a water outlet cover (5012 bottom portion) comprising a plurality of water outlet holes (5016), and a rotatable member (5030) driven to rotate about an axial direction of the rotatable member by flowing water, wherein: an axial direction of the deposit removal needle plate and an axial direction of the water outlet cover are coaxial (see fig. 50), the deposit removal needle plate comprises a plurality of needles (5018), the deposit removal needle plate is swingably 

Re claims 2 and 12, Clearman (fig. 50) discloses wherein the body comprises an oblique water body (portion upstream of 5030), the oblique water body comprises a chamber (chamber upstream 5030), in an axial direction of the chamber, a first end of the chamber is disposed with a water inlet (5014), and a sidewall of the chamber is disposed with a plurality of oblique water outlets (see multiple outlets upstream 5030, fig. 50) arranged along a circumferential direction of the chamber (inner circumference of protrusion section).

Re claims 3 and 13, Clearman (fig. 50) discloses the rotatable member 5030 is an impeller disposed outside of the sidewall of the chamber (impeller has bottom component outside the sidewall, downstream), the water flows into the impeller from the 

Re claims 4 and 14, Clearman (fig. 50) discloses wherein: a first side (lower side) of the impeller facing the deposit removal needle plate extends downward in the axial direction of the rotatable member to form a cam (5038), a first side of the deposit removal needle plate facing the oblique water body extends upward in the axial direction of the deposit removal needle plate to form a connecting member (5028), the cam is disposed in the connecting member (see fig. 50), and a sidewall of the cam abuts a sidewall of the connecting member to define a swing connection (see fig. 50).

Re claim 22, Clearman (fig. 34 or 50) discloses wherein: the deposit removal needle plate (3426 or 5028) is a flowing water switchable member, the flowing water switchable member comprises a plurality of switchable units (each of needle 3418/5018 is a switchable unit), and when water flows into the swinging water outlet device, the water drives the rotatable member to rotate (via 3438 or 5038), the rotatable member drives each of the plurality of switchable units to swing about the axial direction of the deposit removal needle plate in the corresponding one of the plurality of water outlet holes (note the swinging movement of the switchable units when 3438 or 5038 moves), and a flow direction of the water in each of the plurality of water outlet holes changes due to a swing movement of a corresponding one of the plurality of switchable units (see figs. 34 and 50).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clearman (US 7770820).
Re claims 2 and 12, Clearman (fig. 34) fails to disclose an oblique water body as claimed.
However, Clearman (figure 50) teaches an oblique water body (fig. 50, housing portion upstream of 5030) comprising a chamber (chamber of 5022) in an axial direction of the chamber, a first end of the chamber is disposed with a water inlet (inlet from 5014) and a sidewall of the chamber is disposed with a plurality of oblique water outlets (see figure 50, two outlets) arranged along a circumference of the chamber (inner circumference of protrusion section).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize the water distribution component of figure 50 into the embodiment of figure 34, the 

Re claims 3 and 13, a modified Clearman teaches wherein: the rotatable member (3430) is an impeller disposed outside of the sidewall of the chamber (impeller is downstream), the water flows into the impeller from the plurality of oblique water outlets, and blades of the impeller are impacted to drive the impeller to rotate by the water (flow from modified 3414 would impact to drive impeller).

Re claims 4 and 14, a modified Clearman teaches wherein:
a first side of the impeller facing the deposit removal needle plate extends downward in the axial direction of the rotatable member to form a cam (3438),
a first side of the deposit removal needle plate facing the oblique water body extends upward in the axial direction of the deposit removal needle plate to form a connecting member (3428), the cam is disposed in the connecting member (see figure 34), and 
a sidewall of the cam abuts a sidewall of the connecting member to define a swing connection (see figure 34, 3438's sidewall abuts inner sidewall of 3428).

Regarding claims 5 and 15, a modified Clearman teaches wherein:


the water flows out from the plurality of oblique water outlets, enters into the impeller, flows out from the water outlet, and then flows to the deposit removal needle plate (see figure 34), 
the deposit removal needle plate is disposed with at least one overflow hole (holes within 3420) disposed in the axial direction of the deposit removal needle plate, and the water flows from the at least one overflow hole into the plurality of water outlet holes (water flows within needle to outlet holes).

Claims 2-5, 12-15, in the alternative, is/are rejected under 35 U.S.C. 103 as being unpatentable over Clearman (US 7,770,820) in view of Leber (US 8,794,543).
Re claims 2 and 12, Clearman teaches the body comprises an oblique water body (3414) disposed with a water inlet (entrance to 3414) and a chamber (hollow portion of 3414) but fails to disclose a sidewall is disposed with a plurality of oblique water outlets arranged along a circumference of the chamber.
However, Leber teaches an oblique water body (fig. 4, item 130) comprising a chamber (combined with 120, chamber defined by the two components) in an axial direction of the chamber, a first end of the chamber is disposed with a water inlet (inlet of portion) and a sidewall (end side wall) of the chamber is disposed with a plurality of oblique water outlets (140) arranged along a circumference of the chamber (circumferential direction).


Re claims 3 and 13, a modified Clearman teaches wherein:
the rotatable member is an impeller disposed outside of the sidewall of the chamber (impeller is downstream), the water flows into the impeller from the plurality of oblique water outlets, and blades of the impeller are impacted to drive the impeller to rotate by the water (flow from modified 3414 would impact to drive impeller).

Regarding claims 4 and 14, a modified Clearman teaches wherein:
a first side of the impeller facing the deposit removal needle plate extends downward in the axial direction of the rotatable member to form a cam (3438),
a first side of the deposit removal needle plate facing the oblique water body extends upward in the axial direction of the deposit removal needle plate to form a connecting member (3428), the cam is disposed in the connecting member (see figure 34), and

a sidewall of the cam abuts a sidewall of the connecting member to define a swing connection (see figure 34, 3438's sidewall abuts inner sidewall of 3428).

Regarding claims 5 and 15, a modified Clearman teaches wherein:
.

Allowable Subject Matter
Claims 6-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
Firstly, arguments toward Lin reference is moot as the rejection is no longer applied. 
Regarding the argument toward Clearman, page 12 of the Remarks indicate that the coupled tubes 3419 taught by Clearman cannot rotate or swing relative to the plate 3426 and orifices 3484, and that the water flows out of the coupled tubes 3419. 
swing continuously about the axial direction of the deposit removal needle plate in a corresponding one of the plurality of water outlet holes” (emphasis included). In figure 34, axial direction of the needle plate 3426 is any arbitrary vertical line axis parallel to the post 3434. Figures 34A and 34B show the swinging movement making each tube 3418 angled differently relative to the plate 3426. The examiner maintains that Clearman anticipates claims 1, 11 and 21 as currently recited.

Further on page 12 of the remarks, applicant submits that “the rotatable member and the plurality of needles at least comprise movement in a plane perpendicular to a rotation axis of the rotatable member” (emphasis included).
This argument is found not persuasive because such language is not found in the current version of the claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752